Mb. Justice Lacey. The appellant' in this case filed Ms bill in equity against appellees in aid of an execution, issued on a judgment in the Will County Circuit Court, dated September 2,1890, for $'7,653.33, against Druley Bros., a firm composed of Wm. M. Druley and Albert A. Druley, seeking to set aside mortgages executed to the appellee, the Weare Com. Co., by Wm. M. Druley, and by Wm. M„ Druley and Albert A. Druley to appellee, the Will Co. National Bank. The mortgages executed to the Weare Com. Co. were three, bearing date June 2, 1888, June 2, 1889, and Nov. 21, 1889, covering in the aggregate a sum of over §10,000, which were duly recorded in the chattel mortgage record of said county. The other mortgage was executed to the appellee, the Will Co. National Bank, and bears date July 14,1890, and was also duly recorded and was given to secure something over §4,000. The appellees filed, respectively, cross-bills seeking foreclosure of their respective mortgages, and asking the sale of the realty and payment in priority to the judgment lien of appellant. This is as far as we need notice any of the parties and their pleadings herein for a decision of the points raised by appellant. The three mortgages given to the appellee, the Weare Com. Co., covered certain leasehold interest in real estate at Plainfield, and described the property as the steam elevator known as the Druley Bros. Elevator, all cribs, office and scales, all personal property, and all fixtures and appurtenances and personal property in connection with said elevator, all being situate in said Plainfield on a piece of land, etc., etc., described as follows (here follows description), being a railroad elevator lot 110 feet long and 45 feet wide, together with all and singular the appurtenances thereto belonging, or in anywise appertaining. The other mortgage, to the Will Co. National Bank, given on the elevator, the same being situate on a like leasehold estate at Catón, was similar in description. The court below on a hearing found in favor of appellees on the issues made in their respective cross-bills, and ordered the property sold and the said mortgage indebtedness paid in advance of appellant’s execution, which was levied on this same real estate. The appellant now brings the case to this court and questions the correctness of this decision. It is contended on the part of appellant that the leases to the Druley Bros, above named were for a term of years, with no provision for removal of the warehouses by the tenant, and as between the parties to the lease, such leasehold interest was real estate, and that being the case, the mortgages in question being in form chattel mortgages, did not convey to appellees any interest in the property in question. The above is the main point of contention in this case, and its decision mainly settles the controversy. We have examined the. mortgages carefully, and while it is apparent that the parties to it supposed that the property mortgaged was chattels, yet we are satisfied that it was clearly the intention to convey it to the Weare Com. Co., whatever it might be.' The words of the granting part of the mortgages were, that Druley granted, sold, conveyed and confirmed the goods and chattels, etc., to' wit, “ the steam elevator, known as the Druley elevator, all the cribs, the office scales and personal property, and all other fixtures and appurtenances and personal property used in connection with said elevator, all being situate at said Plainfield, or Catón, on a piece of land, etc., described as follows, viz.,” etc. (Here follows the description of the land on which the elevator was situate.) The mortgages wrere broad enough in their language to convey the real estate and leasehold fixtures, and they show it was clearly the intention to convey the property, of whatever character it might be. The Druleys had no right, under their leases, to sever the warehouses from the leasehold and remove them, nor did they authorize such removal by the mortgages, and if the leasehold interests were not conveyed, both parties to those deeds would be disappointed. If such leasehold interests were not conveyed nothing was conveyed, and neither the Weare Com. Co. nor the bank took any security for their money advanced. This view of the proper construction to be given to the conveyances is clearly supported by the decision in the case of Theyer v. McGee, 20 Mich. 195. It is true that the leasehold estate was not described by metes and bounds in the conveyance, but such a description is not always necessary. By a grant of a house or other buildings the real estate on which it stands also passes. This is an old and well established principle. Trinity Church v. Boston, 118 Mass. 164; Allen v. Scott, 21 Pick. 25. An absolute conveyance of buildings can not be made and the property enjoyed without the conveyance of the land on which it stands, so the latter passes by necessary implication. Tinker v. Rockford, 137 Ill. 123. The fact that the elevators were described as situate on a certain tract of land, does not have the effect to exclude the leasehold interests from the conveyance. of the buildings. Such a description was only intended to point out the location of the warehouses, for, as before said, it was the intention that the property in the elevators as they then stood, including the leasehold interests, should pass by the mortgages to the Weare Coin. Co. and the Will Co. National Bank, and that being so, the description of the realty on which they stood would only serve to more clearly show what was intended to pass by the mortgages, to wit, the entire leasehold interests. Such description was not restrictive in its nature, nor does the language in the mortgages show such an intention. The point is made against the interest of the Weare Com. Co. as to its mortgages, that Albert A. Druley did not join in the conveyance. But we think there is nothing in this point for the following reasons: Albert Druley, as" we think the evidence shows, had no real interest in the realty conveyed, and besides he was a partner, and as such received the money raised by the mortgages, knowing at the time that it was being so raised on the supposition that Win. A. Druley had a right to convey the entire interests to the warehouses/ He made no objection nor did he inform the mortgagees that he had an interest .in the property which was being mortgaged. He should be estopped now from asserting any title to the property. As a case in point showing a partner will be estopped under such circumstances, we cite Moran v. Palmer, 13 Mich. 367. The appellant is in no better position than would Albert Druley be, for he, before the rendition of his judgment, had notice of all the equities of the Weare Com. Co., as we think the court below had ¿learly the right to find from the evidence. The statute of frauds can not be invoked to prevent the estoppel. For it is well settled that the title of land may be conveyed by estoppel and creditors can not set up the statute to defeat an estoppel against their debtor. Singer v. Carpenter, 125 Ill. 117; Hill v. Blackwelder, 113 Ill. 283; Robbins v. Moore, 129 Ill. 30; Wade v. Bunn, 84 Ill. 117. Upon a review of the evidence in the case, we think the merits are entirely with the appellees, the Weare Com. Co. and the Will County National Bank, and to hold that the appellant’s judgment should have precedence to the several mortgages would be-doing a great injustice to the appellees. There appears to us to be no equity in the appellant’s case, as well as a» want of any legal principle in his favor. For these reasons the decree of the court below is affirmed. Decree affirmed.